Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/26/21 has been entered. Claims 1, 5 and 6 have been amended. Claims 10-24 and 35-37 have been cancelled. Claims 1-9, 25-34 and 38 are pending. 

The rejection of claims 1-9, 25-34 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (written description) is withdrawn in view of the amendment to the claims.

The rejection of claims 1-9, 25-34 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendment to the claims.

The rejection of claims 1-9, 25-34 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 1 requires that the nucleic acid adjuvant molecule is greater than 40 nucleotides in length. Thus, the recitation that the at least one nucleic acid adjuvant molecule is a 40mer does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, 7, 8, 9, 25-26 and 28-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipford et al. US2003/0232074 12/18/03 in view of Brahmbhatt et al. US 8,722,013 7/8/14 cited previously.
Lipford et al disclose a composition comprising  at least one nucleic acid adjuvant immunostimulatory RNA molecule (see abstract) and a pharmaceutically acceptable carrier (see paragraph 29, 307, 308) wherein the at least one nucleic acid adjuvant is  40 nucleotides in length  to about 50 nucleotides in length – see paragraph 11 and paragraph 107.
Claim 2: Lipford et al disclose that the immunostimulatory RNA molecule produces an immune response from a target cell such as type 1 interferon response. See paragraph 89.
Claim 3, Lipford et al disclose that the nucleic acid adjuvant binds and signals through TLR7 or TLR8.
Claim 4, the composition will comprise more than one nucleic acid adjuvant molecule.
Claim 5 and 26, the nucleic acid adjuvant molecules comprises a sequence that is 40 nucleotides long and is a 40mer (paragraph 11, 107, 91).
Claim 25, the type I interferon is interferon alpha (paragraph 89).
Lipford disclose that the nucleic acid adjuvant composition may be delivered by any vehicle capable of facilitating the transfer of the adjuvant to the target cell with 
Lipford et al does not disclose that the at least one nucleic acid is packaged within intact bacterial minicell. The recitation of “the packaging is effected by co-incubating the minicell with the nucleic acid adjuvant in a buffer” is a product by process limitation.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 (I) and (II).
Brahmbhatt et al disclose targeted drug delivery by means of intact bacterial minicell which are able to deliver drugs intracellularly, within desired target cells in vivo and in vitro and minicell containing chemical or biochemical drugs constitute novel delivery vehicles capable of being targeted to specific cells and one method of targeting these vehicles employs bispecific molecules that specifically bind to both a minicell surface structure such as a receptor and that bispecific ligands mediate an interaction between the minicell and target cells, such that the target cells engulf the minicell which release their drug payload into the cytoplasm of the target cell. See column 1 lines 1-26.
Brahmbhatt et al disclose that the minicells are packaged by creating a concentration gradient of the drug between an extracellular medium containing the minicells and the minicell cytoplasm and the drug naturally moves down this concentration gradient into the minicell cytoplasm (paragraph 19) and disclose incubation overnight of the minicell and drug in the presence of said concentration gradient. See paragraph 84-85.
Brahmbhatt et al disclose recombinant intact minicell can deliver therapeutic nucleic acid molecules and such minicell are effective vectors for delivering 
Brahmbhatt et al disclose that the bacterial derived intact minicell are effective vehicles for packaging and delivering drugs to target mammalian cells in vitro and in vivo and minimize adverse side effects, prevent leakage, does not cause destabilization of minicell integrity or membrane perturbations that result in drug leakage. See column 5 lines 64-67 to column 6 and column 7
Brahmbhatt et al disclose a composition comprising intact bacterial minicell comprising a desired drug and a pharmaceutically acceptable carrier. See column 3 lines 40-46.
With regards to claim 7, 8,  28-30, Brahmbhatt et al disclose that the composition further comprises a bispecific ligand useful for targeting the  minicell vehicles to mammalian host cells wherein the bispecific ligand comprises  an antibody or antibody fragment; or comprises a first arm that carries specificity for a bacterial minicell surface structure (e.g. O-polysaccharide component of a lipopolysaccharide)  and a second arm that carries specificity for a non-phagocytic mammalian cell (i.e. endocytosis competent cell)  surface receptor capable of activating receptor mediated endocytosis. See column 3 lines 40-67 to column 4 lines 1-7, column 10 lines 20-67.
Brahmbhatt et al disclose that the drug contained that can be delivered by the minicell include nucleic acids. See column 8 lines 22 to28.
Claim 9 and 31-34, Brahmbhatt et al disclose that the composition comprises fewer than about 1 contaminating parent bacterial cell per 107 or 108 or 109 or 1010 or 1011 minicell.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have delivered the nucleic acid adjuvant molecule of Lipford et al in a bacterial minicell composition as taught by 
The motivation to do so is Lipford disclose that the nucleic acid adjuvant composition may be delivered by any vehicle capable of facilitating the transfer of the adjuvant to the target cell with reduced degradation and disclose the use of a biological vector and  Brahmbhatt et al disclose that the bacterial derived intact minicell are effective vehicles for packaging and delivering drugs to target mammalian cells in vitro and in vivo and minimize adverse side effects, prevent leakage, does not cause destabilization of minicell integrity or membrane perturbations that result in drug leakage and that therapeutic nucleic acids can be delivered by intact bacterial minicell.


Claim  38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipford et al. US2003/0232074 12/18/03  and  Brahmbhatt et al. US 8,722,013 7/8/14 cited previously as applied to claims 1-5, 7, 8, 9, 25-26 and 28-34 above, further in view of  Noelle et al. US 2004/0141950 7/22/04 cited previously.
The combination of Lipford et al and Brahmbhatt et al is set forth above but does not disclose that the minicell comprises an agonist of a nucleic acid sensor comprising imiquimod.
Noelle et al disclose immunostimulatory combinations (see abstract) wherein the immunostimulatory combination provide an increased immune response wherein the combination comprises one or more adjuvants. See paragraph 24 and 30. Combinations including combinations TLR and produce synergy. See paragraph 46 and 103. Noelle et al disclose combinations of TLR agonists including TLR agonist and immune response modifiers (IRM) such as imidazoquinoline (see page 12 claims 1-5) for example imiquimod (1-(2-methylpropyl)-1H-imidazo[4,5-c]quinolin-4-amine). See paragraph 60.

The motivation to do so is that Noelle et al disclose that said immunostimulatory combinations that include combinations of TLR agonist(s) and  immune response modifiers (IRM) such as imidazoquinoline for example imiquimod (1-(2-methylpropyl)-1H-imidazo[4,5-c]quinolin-4-amine) provide for an increased immune response.


Claim 1-9 and 25-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandimalla et al. US2012/0034248 2/9/12 in view of Brahmbhatt et al. US 8,722,013 7/8/14 cited previously.
Kandimalla et al disclose a composition comprising  at least one nucleic acid adjuvant immunostimulatory molecule (see abstract) and a pharmaceutically acceptable carrier (see paragraph 121) wherein the at least one nucleic acid adjuvant is  40 nucleotides in length  to about 50 nucleotides in length – see table 2 on page 12.
Claim 2: Kandimalla et al disclose that the immunostimulatory RNA molecule produces an immune response from a target cell such as type 1 interferon response via TLR3 signaling. See paragraph 8.
Claim 3, Kandimalla et al disclose that the nucleic acid adjuvant binds and signals through TLR3 –paragraph 15 and 16
Claim 4, the composition will comprise more than one nucleic acid adjuvant molecule. See paragraph 104
Claim 5 and 26,  the nucleic acid adjuvant molecules comprises a sequence that is 40 nucleotides long and is a 40mer  or 50 nucleotides long and is a 50 mer (see table 2 on page 12).

Claim 25, the type I interferon is interferon beta (paragraph 8).
Kandimalla et al does not disclose that the at least one nucleic acid is packaged within intact bacterial minicell. The recitation of “the packaging is effected by co-incubating the minicell with the nucleic acid adjuvant in a buffer” is a product by process limitation.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 (I) and (II).
Brahmbhatt et al disclose targeted drug delivery by means of intact bacterial minicell which are able to deliver drugs intracellularly, within desired target cells in vivo and in vitro and minicell containing chemical or biochemical drugs constitute novel delivery vehicles capable of being targeted to specific cells and one method of targeting these vehicles employs bispecific molecules that specifically bind to both a minicell surface structure such as a receptor and that bispecific ligands mediate an interaction between the minicell and target cells, such that the target cells engulf the minicell which release their drug payload into the cytoplasm of the target cell. See column 1 lines 1-26.
Brahmbhatt et al disclose that the minicells are packaged by creating a concentration gradient of the drug between an extracellular medium containing the minicells and the minicell cytoplasm and the drug naturally moves down this concentration gradient into the minicell cytoplasm (paragraph 19) and disclose incubation overnight of the minicell and drug in the presence of said concentration gradient. See paragraph 84-85.

Brahmbhatt et al disclose that the bacterial derived intact minicell are effective vehicles for packaging and delivering drugs to target mammalian cells in vitro and in vivo and minimize adverse side effects, prevent leakage, does not cause destabilization of minicell integrity or membrane perturbations that result in drug leakage. See column 5 lines 64-67 to column 6 and column 7
Brahmbhatt et al disclose a composition comprising intact bacterial minicell comprising a desired drug and a pharmaceutically acceptable carrier. See column 3 lines 40-46.
With regards to claim 7, 8 and  28-30, Brahmbhatt et al disclose that the composition further comprises a bispecific ligand useful for targeting the  minicell vehicles to mammalian host cells wherein the bispecific ligand comprises  an antibody or antibody fragment; or comprises a first arm that carries specificity for a bacterial minicell surface structure (e.g. O-polysaccharide component of a lipopolysaccharide)  and a second arm that carries specificity for a non-phagocytic mammalian cell (i.e. endocytosis competent cell)  surface receptor capable of activating receptor mediated endocytosis. See column 3 lines 40-67 to column 4 lines 1-7, column 10 lines 20-67.
Brahmbhatt et al disclose that the drug contained that can be delivered by the minicell include nucleic acids. See column 8 lines 22 to28.
Claim 9 and 31-34, Brahmbhatt et al disclose that the composition comprises fewer than about 1 contaminating parent bacterial cell per 107 or 108 or 109 or 1010 or 1011 minicell.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have delivered the nucleic acid 
The motivation to do so is that Brahmbhatt et al disclose that the bacterial derived intact minicell are effective vehicles for packaging and delivering drugs to target mammalian cells in vitro and in vivo and minimize adverse side effects, prevent leakage, does not cause destabilization of minicell integrity or membrane perturbations that result in drug leakage and that therapeutic nucleic acids can be delivered by intact bacterial minicell.

Claim 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandimalla et al. US2012/0034248 2/9/12  and  Brahmbhatt et al. US 8,722,013 7/8/14 cited previously as applied to claims 1-9 and 25-34 above further in view of Noelle et al. US 2004/0141950 7/22/04 cited previously.
The combination of Kandimalla et al and Brahmbhatt et al is set forth above but does not disclose that the minicell comprises an agonist of a nucleic acid sensor comprising imiquimod.
Noelle et al disclose immunostimulatory combinations (see abstract) wherein the immunostimulatory combination provide an increased immune response wherein the combination comprises one or more adjuvants. See paragraph 24 and 30. Combinations including combinations TLR and produce synergy. See paragraph 46 and 103. Noelle et al disclose combinations of TLR agonists including TLR agonist and immune response modifiers (IRM) such as imidazoquinoline (see page 12 claims 1-5) for example imiquimod (1-(2-methylpropyl)-1H-imidazo[4,5-c]quinolin-4-amine). See paragraph 60.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have add a nucleic acid sensor such as imiquimod (imidazoquinoline) in the minicell of the combination of Kandimalla et al and 
The motivation to do so is that Noelle et al disclose that said immunostimulatory combinations that include combinations of TLR agonist(s) and  immune response modifiers (IRM) such as imidazoquinoline for example imiquimod (1-(2-methylpropyl)-1H-imidazo[4,5-c]quinolin-4-amine) provide for an increased immune response.

Status of Claims
Claims 1-9, 25-34 and 38 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645